Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a processor and processing instructions without significantly more. The claim(s) recite(s) a processor and processor instructions and thus are patent eligible under prong I of the 2019 PEG guidelines. However, for prong 2A, the instructions are considered to be mathematical concepts/mental processes and thus considered to be a judicial exception. This judicial exception is not integrated into a practical application because aside from the calculations and instructions to determine a heartbeat interval and provide a displayable result for the instructions, the claims do not provide any additional structure beyond a generic computer and a set of abstract ideas, even though an intended use is expressed in the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps involved may be used on any pseudo-periodic signal and though expressed in terms of intended use, does not integrate the device in to a practical application. A specific structure would be for instance the positive recitation of a PPG sensor as part of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenwald US 2004/0015091.
For claim 1, Greenwald teaches a processor and instruction for receiving a PPG (308) and calculating an interval (310)  and displaying 210 an ecg-type waveform (302) during a PPG interval in figure 4 (see peak to peak). For claim 2, a PQRST wave can be seen in the ecg (type) signal. For claim 3, the display of fig.4 will inherently show a disruption in the PTT during atrial fibrillation and the P wave will be suppressed from display on the ecg as the electrical activity is dispersed and not organized. For claim 4, conversely, a p wave will be displayed when no atrial fibrillation is detected. For claim 5, Greenwald depicts two PPG cycles calculated from the raw PPG sensor data as shown and based upon two hear interval calculations. The examiner considers figure 4 to be a scatter plot showing both waveforms and the graphical elements to be peaks and the PTT. For claim 6, the ecg (type) signal is displayed on the scatter plot.
Response to Arguments
Applicant's arguments filed 2-20-21 have been fully considered but they are not persuasive. Concerning the rejection of the claims under 35 U.S.C. 101 Applicant’s arguments incorporate intended use statements from the claims that have no bearing on the structure recited. Applicant’s recited structure has an input that is capable of receiving any kind of signal. It is typical hardware that receives a signal and digitizes it to store the signal into registers and finally into some type of memory. Step 2 of the instruction set merely looks for peaks in the signals and measures the time. This involves nothing more than taking differences in the digitized signal to find peaks and then determining the sample distance between the peaks to determine intervals. The third part of the claim merely involves sending the data to an interface accompanied by the intervals.   The processor and hardware involve do not differentiate the type of signal input and thus no practical application is required.  Applicant’s arguments narrowly characterize the claimed invention in terms of the intended use and the benefits of the device when applied to PPG input. However, the examiner notes that the PPG input is only used for determining intervals and the intervals displayed along a sensed ecg. 
	Concerning Applicant’s criticism of the application of Greenwald. Applicant argues that the Greenwald device does not present an ecg-type waveform. Applicant’s specification states that the ecg-type waveform may be based on a real sensed ecg or a synthetic ecg. See Applicant’s printed publication para. [0155].The examiner considers the Greenwald display to be the former type of ecg-type ecg based upon a real sensed ecg. The claims state that the ecg spans . 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792